                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SUSAN KAY METES,

               Plaintiff,

       v.                                                    CASE NO. 2:18-CV-726-FtM-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                             ORDER

       This is an appeal of the administrative denial of disability insurance benefits (DIB) and

period of disability benefits. See 42 U.S.C. § 405(g). In this appeal, Plaintiff contends the ALJ

erred in formulating her residual functional capacity (RFC) and in concluding she is capable of

performing her past relevant work. She also claims the ALJ failed to properly evaluate her

credibility, specifically in light of her 44-year work history. After considering the parties’ joint

memorandum of law (doc. 24) and the administrative record (doc. 17), I find that the ALJ’s

decision that Plaintiff is not disabled is in accordance with the law and supported by substantial

evidence; I affirm the Commissioner’s decision.

       A.      Background

       Plaintiff Susan Kay Metes was born on March 29, 1954, and was 61 years old on her

alleged onset date, March 1, 2016. Plaintiff completed a two-year nursing program at Elgin

College, and worked in a variety of nursing jobs since 1977 including nursing supervisor and

Director of Nurses (R. 35-36). Plaintiff’s last job as Director of Nursing at Our Lady of Angels

Retirement ended in November 2015 when Plaintiff was terminated after a clash with the

retirement home’s new administrator (R. 39-40, 845). Plaintiff received unemployment benefits

                                                  1
for six months thereafter, then searched for new jobs but felt incapable of performing both the

physical and mental demands of the job descriptions (R. 40, 56). Plaintiff testified she is unable

to work due to leg and back pain, arthritis in her left hand, vision problems subsequent to a stroke,

difficulty swallowing due to Barrett’s esophagus, insomnia, and depression (R. 43-48). She lives

in a home with her adult son who has bipolar disorder. She explained that at times Plaintiff uses a

cane to help ambulate smoothly, and has trouble recalling names and events due to insomnia. She

performs household chores, albeit slowly; she cooks, vacuums, and does her own laundry (R. 48).

She grocery shops, mows her lawn with a tractor, cares for her two dogs and a cat, and handles her

own banking (R. 49). Plaintiff’s hobbies include cooling off in her above-ground pool, boating,

gardening, visiting neighbors and family, and going to the beach to lay in the sand (R. 50). Plaintiff

testified that she can walk a long block then needs to rest her legs, she can stand for half an hour,

and can sit for a couple of hours at a time (R. 51). She says she can lift a 25-pound bag of dog

food and carry it into her house, she can climb stairs “but it is a chore,” and can pick things up off

of the floor (R. 53). She has difficulty reaching above her shoulders and has problems with her

left hand (R. 52). She testified that she has fallen about every few months and has a fear of falling

(R. 54). The relevant time period for DIB purposes is narrow – from her alleged onset date of

March 1, 2016, to December 31, 2019 (Plaintiff’s date of last insured, or DLI).

       After a hearing, the ALJ found that Plaintiff suffers from the severe impairments of

degenerative disc disease of the lumbar spine and history of cerebral infarction with vision

disturbance (R. 13). The ALJ determined that Plaintiff is not disabled, because she retains the

RFC to perform light work as defined in 20 CFR § 404.1567(b) except as follows:

          The claimant can only occasionally climb ramps and stairs, stoop, crouch,
          and crawl, but can frequently balance and kneel. The claimant can never
          climb ladders and scaffolds. The claimant can frequently handle and finger
          with the non-dominant left upper extremity. The claimant should avoid

                                                  2
             concentrated exposure to vibration and avoid all exposure to unprotected
             heights. Finally, the claimant can do no work requiring reading very small
             print or seeing small parts, but can read a computer monitor and regular print.

        (R. 16). With the assistance of a vocational expert (VE), the ALJ found that, with this

RFC, Plaintiff could perform her past relevant work as a House Care Facility Administrator, as

generally performed in the national economy (R. 20-21). Plaintiff appealed the ALJ’s decision,

but the Appeals Council denied review (R. 1-2). After exhausting his administrative remedies,

Plaintiff filed this action.

        B.       Standard of Review

        To be entitled to DIB, a claimant must be unable to engage “in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” See 42 U.S.C. § 423(d)(1)(A). A “‘physical or mental impairment’

is an impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” See 42

U.S.C. § 423(d)(3).

        The Social Security Administration, to regularize the adjudicative process, promulgated

detailed regulations. These regulations establish a “sequential evaluation process” to determine if

a claimant is disabled. See 20 C.F.R. § 404.1520. If an individual is found disabled at any point

in the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a)(4). Under this

process, the Commissioner must determine, in sequence, the following: (1) whether the claimant

is currently engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment(s) (i.e., one that significantly limits his ability to perform work-related functions); (3)

whether the severe impairment meets or equals the medical criteria of Appendix 1, 20 C.F.R. Part


                                                   3
404, Subpart P; (4) considering the Commissioner’s determination of claimant’s RFC, whether the

claimant can perform his past relevant work; and (5) if the claimant cannot perform the tasks

required of his prior work, the ALJ must decide if the claimant can do other work in the national

economy in view of his RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4).

A claimant is entitled to benefits only if unable to perform other work. See Bowen v. Yuckert, 482

U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations omitted).

The Court may not reweigh the evidence or substitute its own judgment for that of the ALJ even

if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining the proper legal analysis has

been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).

       C.      Discussion

               1. RFC

       Plaintiff complains that the ALJ erred by formulating an RFC that fails to account for her

limitations in concentration, persistence, and pace resulting from depression and pain. Relatedly,

she argues that the ALJ erred by finding her capable of performing her past relevant work as a




                                                4
Health Care Facility Administrator, a highly skilled job with a Specific Vocational Preparation

level of 8. 1

        Under the statutory and regulatory scheme, a claimant’s RFC is a formulation ultimately

reserved for the ALJ, not a treating provider or a State Agency physician or psychologist.

Limitations in the RFC must be supported in the record, however, the ALJ’s RFC findings need

not mirror or match a treating provider’s opinions (after all, the responsibility for assessing the

RFC rests with the ALJ). See Bloodsworth, 703 F.2d at 1239. In reaching his RFC, the ALJ

thoroughly summarized the medical evidence. He discussed Plaintiff’s severe impairments, as

well as her non-severe impairments, Barrett’s esophagus accompanied by gastroesophageal reflux

disease (GERD), non-specific gastritis, cataract surgery with lens implantation, hypertension and

hyperlipidemia, pain in her left hand diagnosed as osteopenia and osteoarthritis, and anxiety and

depression (R. 13-14). As to her anxiety and depression, the ALJ discussed Plaintiff’s unfortunate

history of abuse and unhealthy relationships during her childhood and young adult life, but the

ALJ noted a September 2016 evaluation found her mood and affect within normal limits and her

attitude cooperative (R. 14). The ALJ stated the examiner described Plaintiff’s speech content as

sometimes rambling and tangential, but also noted she was appropriately oriented, solved a simple

math problem correctly on her first attempt, and gave an accurate meaning or understanding of a

posed proverb (R. 14). While her memory was below average, her attention and concentration

appeared within normal limits (R. 14). Most importantly, the ALJ discussed the fact that Plaintiff




1
 SVP is defined in the Dictionary of Occupational Titles (DOT) as “the amount of lapsed time
required by a typical worker to learn the techniques, acquire the information, and develop the
facility needed for average performance in a specific job-worker situation.”                 See
http://www.occupationalinfo.org/appendix_1.html (from that page, select “11. Specific Vocational
Preparation (SVP)”). An SVP of 8 means that preparation for the job should take “[o]ver 4 years
up to and including 10 years.” Id.
                                                5
did not seek psychiatric care. Rather, she saw Diane Colonello, a therapist, from March 2017

through August 2017 who advised Plaintiff on her difficult relationships with her bipolar son,

friends, neighbors and family. As the ALJ discussed, Colonello’s records “noted a number of

external stressors in the form of family and friends with mental health and addiction problems”

and “[t]he claimant struggled to help her friends and relatives during their times of crisis, but

reported feeling calmer and less troubled by mental health symptoms during times of fewer

external stressors.” In evaluating Plaintiff’s paragraph B areas of mental functioning, the ALJ

found Plaintiff had only mild limitations in all four areas: understanding, remembering, or

applying information; interacting with others; concentration, persistence and pace; and adapting

or managing oneself (R. 14-15).      As to his conclusion that she is only mildly limited in

concentration, persistence, and pace, the ALJ stated:

           Although the claimant noted some difficulty with concentration and
           persistence, she attributed these problems mostly to her chronic pain.
           Notably, the claimant’s psychotherapist noted that she would likely
           experience some mild to moderate limitations in concentrating and attending
           to tasks. However, objective testing of the claimant’s concentration and
           attention during the relevant period showed both within normal limits, and
           the claimant correctly spelled the word “world” backward and forward and
           counted backward by serial threes without error during her consultative
           examination. Accordingly, the record supports finding a mild limitation in
           this area.

(R. 15).    The ALJ opined that “[o]verall, the claimant’s medically determinable mental

impairments of anxiety and depression, considered singly and in combination, do not cause more

than a minimal limitation in the claimant’s ability to perform basic mental work activities and are

therefore non-severe.” (R. 14).

       In support of his RFC finding, the ALJ considered all symptoms and the extent to which

the symptoms can reasonably be accepted as consistent with the objective medical evidence and

other evidence based on 20 C.F.R. § 404.1529 and SSR 16-3p. He also considered the opinion

                                                6
evidence as required by 20 C.F.R. § 404.1527 and evaluated Plaintiff’s subjective complaints as

required by the Eleventh Circuit’s pain standard. He discussed Plaintiff’s testimony that she is

unable to work secondary to constant pain in her back and legs. He concluded that “claimant’s

medically determinable impairments could reasonably be expected to cause the alleged symptoms;

however, the claimant’s statements concerning the intensity, persistence, and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other evidence in the

record for the reasons explained in this decision” (R. 16-17).

       To support his evaluation, the ALJ thoroughly discussed Plaintiff’s treatment and long

history of back pain beginning prior to her alleged onset date. The ALJ detailed her radiological

evidence that showed degenerative disc changes at L3-L4, L4-L5, and L5-S1; but noted that

despite her pain she showed full range of motion and remained independent in her daily activities

including maintaining her own home, and enjoying outings such as flea market shopping, boating

and gardening (R. 17). The ALJ addressed Plaintiff’s “wobbly gait,” noting that examination

revealed she could walk on her heels and toes without difficulty, ambulated without an assistive

device, and showed no difficulty rising from a chair or getting on and off the exam table (R. 17).

The ALJ also discussed evidence that contradicted Plaintiff’s reports of the limiting effects of her

symptoms. For instance, Plaintiff reported caring for her pets, including feeding and watering

them, bathing the dogs, and carrying 25lb. bags of dog food into the house (R. 18). She prepared

simple meals for herself with enough to eat as leftovers, shopped up to two hours for necessities,

and drove herself to the store (R. 18).

       As required, the ALJ considered the opinion evidence in the record too. Notably, he

discussed the opinions of Eric Wiener, Ph.D. and George Grubbs, Psy.D., State Agency

consultants who reviewed Plaintiff’s medical records on September 28, 2016, and November 30,


                                                 7
2016, respectively. Both concluded Plaintiff’s mental impairments did not cause more than mild

limitations in the areas of mental functioning. The Disability Determination Report Mental

provides:

            9/26/16 MSE: mood and affect WNLs; cooperative attitude; thought content
            and processes WNLs; speech quality clear and normal rhythm; speech
            content rambling and tangential; psychomotor activity WNLs; oriented x 3;
            intellectual ability below average; abstract reasoning WNLs; immediate
            memory below average; recent memory WNLs; remote memory below
            average; attention and concentration WNLs; insight and judgment adequate;
            denied SI/HI, plan or intent. Dx: MDD, recurrent, severe; Cannabis Use D/O,
            mild; Tobacco Use D/O, moderate. Capable of managing her own finances.

(R. 71). The report’s ADLs section provides:

            Clt lives with her son who has mental health impairments. Clt takes care of
            her son. Clt is not using a HHAD to ambulate. Clt has her driver’s license
            and she drives. Clt is able to shower, brush her hair and teeth, and dress and
            undress; however it takes longer to do due to her leg and back pain. Clt cooks
            and completes household chores. Clt us able to do yard work if she takes her
            times. Clt goes grocery shopping. Clt is able to manage her own finances,
            pay bills, and make purchases at stores. Clt pays her bills online and checks
            her email daily. Clt has girl friends that she spends time with. Clt will go
            shopping with them. Clt reads the newspaper every morning and does the
            crossword puzzle. Clt does household chores throughout the day. Clt
            watches television occasionally. Clt takes her brother to his doctor’s
            appointments.

(R. 71). The report states that Plaintiff’s mental status exam was “intact from a mental perspective”

and noted that “the SSA teleclaim applications field observations did not notice any mental

difficulties” (R. 71).

        The ALJ also discussed the opinions of Cheryl Kasprzak, Psy.D., the consultative

psychological examiner who evaluated Plaintiff on September 26, 2016 (R. 844-849). Kasprzak’s

diagnostic impression was major depressive disorder, recurrent, severe; cannabis use disorder,

mild; tobacco use disorder, moderate; and history of radiculopathy, bulging discs, osteoarthritis,

Barrett’s esophagus, and stroke (R. 847). She opined that “Claimant possess the requisite skills


                                                  8
and cognitive capacity to manage finances independently of others” and that she has a “fair

[prognosis] for gainful employment” (R. 847).         The ALJ assigned Kasprzak’s opinions

“considerable weight,” citing objective testing showed normal concentration and attention, with

good insight and judgment (R. 19; 846). In weighing Kasprzak’s opinions, the ALJ discussed

Plaintiff’s testimony that she maintained employment for many years despite experiencing

depression and anxiety symptoms and reported doing household chores, shopping for necessities,

driving herself, managing her finances, and planning social events with friends and family (R. 19-

20). Thus, the ALJ found Kasprzak’s opinions consistent with and supported by the record

evidence (R. 20).

       The ALJ discussed treatment records and opinions from Plaintiff’s psychotherapist, Diane

Colonello, L.C.S.W., MSW too (R. 20). He stated:

          Ms. Colonello opined that the claimant would have no limitations in social
          interaction, mild to moderate limitations in concentration and persistence, as
          well as generally mild limitations in adaptation, but moderate limitations in
          the ability to tolerate customary work pressures. The undersigned considered
          this opinion and afforded it partial weight. Although Ms. Colonello is not an
          acceptable medical source under Social Security regulations, she treated the
          claimant for a number of months during the relevant time period and obtained
          familiarity with the claimant’s condition. Although Ms. Colonello noted that
          the claimant would have moderate limitations in maintaining attention and
          performing at production levels, objective testing of the claimant showed no
          difficulty with attention and concentration. These inconsistencies suggest
          that the claimant likely has no more than mild limitations in concentration.
          Similarly, although Ms. Colonello believed the claimant would have no
          limitations in social interaction, the record shows some history of
          interpersonal conflict, and the claimant’s therapy records show difficulty
          setting boundaries with others. Additionally, the claimant testified that she
          maintained a number of activities of daily living that support only mild
          limitations in tolerating normal work pressure. The claimant reported that
          she did household chores, shopped for necessities, drove herself, managed
          her finances and planned social events with friends and family. Because this
          opinion is somewhat consistent with the record, the undersigned affords it
          partial weight.



                                                9
(R. 20). In objecting to the RFC, Plaintiff does not challenge the weight assigned to her treating

psychotherapist and to the consulting psychologists head-on, but she suggests that the ALJ erred

by selectively referencing only the evidence that supports an unfavorable disability decision and

rejecting other evidence without providing specific reasons for doing so (doc. 24, p.17). She

asserts the ALJ erred by failing to adopt Colonello’s opinion that she is moderately limited in

attention and concentration. And, she asserts generally the ALJ failed to follow 20 C.F.R. §

404.1527(c)(2) in that he should have assigned more weight to Colonello’s opinions.

       Of course, an ALJ’s decision must reflect that he has considered the medical evidence as a

whole and that substantial evidence supports his conclusions. Dyer v. Barnhart, 395 F.3d 1206,

1211 (11th Cir. 2005) (citing Foote v. Chater, 67 F.3d 1553, 1558 (11th Cir. 1995). Insofar as

the medical evidence includes statements by physicians reflecting judgments about the nature and

severity of a claimant’s impairments, including symptoms, diagnosis, and prognosis, what the

claimant can still do despite his or her impairments, and the claimant’s physical and mental

restrictions, such statements are opinions requiring the ALJ to state with particularity the weight

given to them and the reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79

(11th Cir. 2011). The following factors are relevant in determining the weight to be given to a

physician’s opinion:   1) the “[l]ength of [any] treatment relationship and the frequency of

examination”; 2) the “[n]ature and extent of [any] treatment relationship”; 3) “[s]upportability”;

4) “[c]onsistency” with other medical evidence in the record; and 5) “[s]pecialization.” Id.

Unfortunately, however, Colonello is a psychotherapist and psychotherapists are excluded from

the list of “acceptable medical sources” in the regulations. Hence, her opinions are not considered

“medical opinions,” and are not entitled to substantial weight. See 20 C.F.R. § 404.1513(a); Stultz

v. Comm’r of Soc. Sec., 628 Fed. Appx. 665, 668 (11th Cir. 2015). Although an ALJ is not required


                                                10
to accept the opinion of an individual who is not listed as an “acceptable medical source,”

information from other sources, such as psychotherapists, “may provide insight into the severity

of the impairment(s) and how it affects the individual’s ability to function.” SSR 06-3p, 2006 WL

2329939, *3-4 (2006). § 404.1513(d) sets forth that psychotherapist opinions are still evidence

that must be considered and can “show the severity of [an] impairment(s) and how it affects [a

claimant’s] ability to work.”

       Against this backdrop, I find the ALJ here properly considered Colonello’s opinions,

including her opinion that Plaintiff would have moderate limitations in the ability to tolerate

customary works pressures and mild to moderate limitations in concentration and persistence, and

explained his decision to assign them partial weight (R. 20). To the extent that Plaintiff asserts

that the state agency and consultative opinions were outdated since they were rendered

approximately a year before Plaintiff’s treatment with Colonello, there is no error for an ALJ to

have relied on allegedly outdated opinions of state agency consultants where the ALJ has all the

relevant evidence before him and it is obvious the ALJ had considered all of the evidence. See

Hendricks v. Colvin, case no. 1:12cv249-CAS, 2013 WL 5962994 (N.D. Fla. Nov. 7, 2013) (citing

Zellner v. Astrue, case no. 3:08-cv-1205-J-TEM, 2010 WL 1258137 (M.D. Fla. Mar. 29, 2010))

(remanding where ALJ referred only to some of the evidence post-dating the state agency

consultation “albeit mostly in a cursory fashion” and where Plaintiff experienced suicidal ideations

and was hospitalized for a suicide attempt following the state agency consultation). Looking at

the ALJ’s decision against the administrative record, I find that the ALJ provided ample reasons

for discounting Colonello’s opinions and for assigning considerable weight to the opinions of the

state agency consultants and consultative psychologist. Upon review, I conclude that the ALJ

properly considered all of the evidence, weighed the opinion evidence, and provided good reasons


                                                11
for discounting opinions that he did not adopt (including the opinions related to concentration,

persistence, and pace), as required by the regulations.

       Plaintiff next argues that the ALJ failed to account for her pain-related limitations in his

RFC. She testified that pain interferes with her sleep, concentration, and ability to sit, stand, and

walk for extended periods of time. As the Commissioner indicates, in evaluating Plaintiff’s

subjective complaints the ALJ properly applied the two-part pain standard, and discussed

Plaintiff’s daily activities, her conservative treatment, and the objective medical findings. See R.

16-18. Moreover, as the Commissioner states, in determining whether substantial evidence

supports an ALJ’s subjective complaints determination, “the question is not … whether [sic] ALJ

could have reasonably credited [the claimant’s] testimony, but whether the ALJ was clearly wrong

to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F.App’x 935, 939 (11th Cir. 2011). Here, the

ALJ opined that the evidence did not support the severity and persistence of Plaintiff’s alleged

complaints. My careful review shows that the ALJ’s decision is supported by substantial evidence

and was decided under the correct legal standards.

       Ultimately, under the statutory and regulatory scheme, a claimant’s RFC is a formulation

reserved for the ALJ, who must support his findings with substantial evidence. See 20 C.F.R. §

404.1546(c). Based on the substantial evidence the ALJ summarized, the ALJ restricted Plaintiff

to a reduced range of light work, and capable of performing her past job as a House Care Facility

Administrator as generally performed in the national economy. The task of this Court is simply to

determine whether substantial evidence supports the ALJ’s decision, not to substitute its judgment

for that of the Commissioner. To the extent Plaintiff asks me to re-weigh the evidence or substitute

my opinion for that of the ALJ, I cannot. Where, as here, the ALJ’s findings are based on the

correct legal standards and are supported by substantial evidence, the Commissioner’s decision


                                                 12
must be affirmed even if I would have reached a different conclusion. Bloodsworth, supra, 703

F.2d at 1239.

                2. work record
       Plaintiff’s admits that her challenges to the the ALJ’s credibility analysis are identical to

the challenges she raised regarding the ALJ’s RFC finding and I need not address these issues

again. In addition, Plaintiff asserts the ALJ erred by failing to acknowledge or discuss her 44-year

work history as a nurse ultimately progressing to director of nursing and earning $79,923 the year

prior to her alleged date of disability. She states that the SSA’s policy set forth in 20 C.F.R. §

404.1529(c)(3), SSR 96-8p, and SSR 16-3p require the ALJ to consider a claimant’s demonstrated

“willingness to work” in assessing the consistency of her complaints and limitations. While §

404.1529(c)(3) specifies that a claimant’s “prior work record” is a factor for an ALJ to consider,

it is only one of many factors considered in evaluating subjective complaints. Similarly, SSR 16-

3p refers to a claimant’s “prior work record,” but likewise does not mandate consideration of a

claimant’s “willingness to work.” See Roane v. Berryhill, 2017 WL 3613989, *6 (S.D. Ga. July

31, 2017) (citing Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991)) (“work history alone

does not establish or even enhance a plaintiff’s credibility”). Upon consideration, I find the ALJ

provided substantial evidence to support his conclusion that Plaintiff’s statements concerning the

intensity, persistence and limiting effects of her symptoms were not entirely consistent with the

medical evidence and other evidence in the record.

       In assessing Plaintiff’s subjective complaints, the ALJ discussed Plaintiff’s long history of

lower back pain many years prior to her alleged onset date and her report to her employer in 2010

that she could she could not work anymore due to back pain. He noted that Plaintiff continued to

work despite this complaint, and that medical records from that time frame revealed normal

strength, normal sensation, and negative straight leg raises. The ALJ also discussed that Plaintiff’s
                                                 13
imaging showed no new changes, and her treating providers indicated her reports of pain were not

consistent with traditional sciatica and suggested investigation by other specialists. The ALJ noted

that 2007 treatment records indicated Plaintiff worried she would lose her job due to difficulty

staying asleep at night due to back pain, and that 2014 records show she reported to her physician

that she continued to work despite moderate back pain that radiated to her legs (R. 17). In

evaluating the opinion evidence, the ALJ noted Plaintiff’s normal concentration and attention with

good insight and judgment, her reports of daily activities, and her testimony that she maintained

her employment for many years despite experiencing anxiety and depression (R. 19). As stated

above, the task of this Court is simply to determine whether substantial evidence supports the

ALJ’s decision, not to substitute its judgment for that of the Commissioner. Because the ALJ’s

findings are based on the correct legal standards and are supported by substantial evidence, I must

affirm the Commissioner’s decision. Bloodsworth, supra, 703 F.2d at 1239.

       D.      Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is AFFIRMED; and

               (2) The Clerk of Court is directed to enter judgment for Defendant and close the

                   case.

       DONE and ORDERED in Tampa, Florida on October 7, 2019.




                                                14
